Title: To Benjamin Franklin from the Crew of the Drake, 24 May 1779
From: Crew of the “Drake”
To: Franklin, Benjamin


Fougere May 24. 1779—
The Humble Petition of the remaining part of the Drake Sloop of War’s Crew, Sheweth—
That whereas your Honour truly Sensable of the Miseries attending the said Ships Company at there being taken and during their Imprisonment, did Vouchafe of your Goodness to Order them Cloths and other Necessaries in Order to proceed in a Carteel to England which Order was punctually executed except to such as were sick & wounded then in Brest Hospital.— Hope your Honour will take it into Consideration and Extend your Humanity to those few who are in a Miserable Necessitous Condition not having wherewithal to Cover there Nakedness or keep them from the Inclemency of the weather—and shou’d We be so happy as to Experience this Act of your Clemency shall Jointly be bound ever to Pray for your Health & Preservation—
  James PinkertonEphraim CreatonJohn RicketsRichard Cross—John WrightWilliam BaileyWilliam ChirtonAdam Mc. AdamAndrew Mc. CombJames Letow—Thomas Ralph—

P.S. Your Honr. will be pleased to favour us with an answer as soon as Convenient.
N.B. Charles Arthur acting gunner woud be Glad if your Honour wou’d be pleased to order him out on Perole, as the Master at arms has had his Enlargement.
To the Honourable Dr. Franklin—

 
Addressed: The Honourable—/ Dr. Benjn. Franklin / Commissioner for the Americans / in Passy. / France—
Notation: vu Bon a [torn] fougere le 26 may 1779 Macé Chirurgien interprete
